Citation Nr: 0032617	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-07 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for rhinitis, status post polypectomy and septoplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had verified active service from July 1950 to May 
1954.  The veteran had also completed more than two years of 
additional service at the time of his discharge from service 
in May 1954.

In a March 1995 decision, the Board of Veterans' Appeals 
(Board) granted service connection for rhinitis.  Later that 
month, the RO effectuated the Board's decision, and assigned 
a noncompensable rating, effective from May 2, 1991.  The 
veteran appealed for a higher rating.  Following appellate 
review in June 1997, the Board remanded the case for further 
development of the evidence by the RO.  In a November 1997 
rating action, the RO increased the initial rating for the 
service-connected rhinitis from noncompensable to 10 percent, 
but determined that no higher evaluation was warranted.  In a 
January 1998 statement, the veteran indicated that he wanted 
a higher rating.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge at the RO in June 2000.  A 
transcript of the hearing is of record.

The Board notes that the RO adjudicated the present claim as 
one for an increased rating.   However, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (Court)-formerly, the United States Court of 
Veterans Appeals prior to March 1, 1999-in the recently-
issued case of Fenderson v. West, 12 Vet. App. 119 (1999), 
the Board has recharacterized the issue on appeal as 
involving the propriety of the initial evaluation assigned. 

The Board further notes that in a March 1999 rating action, 
the RO denied entitlement to service connection for addiction 
to nicotine and for chronic obstructive pulmonary disease 
(COPD) due to smoking in service.  As the Board has 
determined that the veteran filed a timely notice of 
disagreement with the RO's denial of both claims in April 
1999, these claims are addressed in the REMAND following the 
ORDER portion of the DECISION, below.  


FINDINGS OF FACT

1.  Since the May 2, 1991 effective date of the grant of 
service connection, the veteran's rhinitis has been 
manifested by minimal crusting and nasal discharge; there has 
been no evidence of polyps, exudates, lesions or significant 
obstruction.  

2.  Medically, the veteran's rhinitis has consistently been 
characterized as allergic rhinitis, and there is no evidence 
that he suffers from either bacterial rhinitis or 
granulomatous rhinitis.

3.  Slight deviation of the nasal septum is not medically 
shown to result in marked interference with breathing or any 
significant obstruction.


CONCLUSION OF LAW

As the assignment of an initial 10 percent evaluation for 
rhinitis, status post polypectomy and septoplasty, was 
proper, the criteria for a higher evaluation have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.1, 4.7, 4.31, 4.97, Diagnostic Codes 6502, 6523, 
6524 (2000); 38 C.F.R. § 4.97, Diagnostic Codes 6501, 6502 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed his claim for service connection for 
rhinitis in May 1991.  In a statement accompanying his 
application, he reported having treatment for rhinitis in 
service and treatment over the years for these conditions did 
no good, and therefore, he had not sought recent treatment.

The veteran received a VA ear, nose, and throat (ENT) 
examination in March 1992.  At that time, he gave a history 
of having a nasal polypectomy and a nasal septoplasty in 
service.  Examination of the nose revealed the right middle 
turbinate was enlarged and he had a septal deformity.  The 
mucosa was engorged, and there was a clear mucous discharge 
consistent with allergic rhinitis.  There were no polyps or 
purulent drainage.  The nasopharynx, oral cavity, oropharynx, 
hypopharynx, and larynx were normal.  X-rays of the paranasal 
sinuses showed no abnormalities.  The assessments included 
allergic rhinosinusitis.

The RO initially denied the claim for service connection in 
March 1992, and the veteran appealed to the Board.  In March 
1995, the Board granted service connection for rhinitis  In a 
rating action also rendered in March 1995, the RO implemented 
the Board's decision and assigned a noncompensable rating, 
effective from May 2, 1991, the date of the veteran's claim.  

In an April 1995 statement, the veteran indicated that he was 
not satisfied with the noncompensable rating and that he 
wanted a higher rating.  Following the issuance of an August 
1995 statement of the case (SOC), the veteran perfected his 
appeal of the initial rating assigned for rhinitis in 
September 1995.

A January 1996 VA ENT progress note revealed that the  
veteran complained of chronic rhinitis with persistent 
drainage, crusting, and decreased ability to breathe through 
the nose.  Examination revealed minimal crusting in the right 
naris with no lesion.  The oropharynx revealed no lesion and 
no drainage.  The neck was supple with no masses.  The 
assessment was chronic allergic rhinitis.  

On VA ENT examination in December 1996, the examiner noted, 
with regard to the veteran's medical history, there had not 
been any change since the last examination.  The veteran 
complained of nasal congestion, crusting in the nose and 
increased postnasal drip.  On physical examination, a slight 
nasal drip was observed.  Examination of the head, ears, 
eyes, nose, and throat was normal.  The diagnoses included 
allergic rhinitis, followed up in the ENT clinic.   

A VA radiology report conducted in December 1996 of the 
paranasal sinuses revealed that the sinuses were well aerated 
throughout.  There was no evidence of intrasinus fluid or 
mucosal thickening.

Following initial appellate review, in June 1997, the Board 
remanded the case to the RO for further development of the 
evidence.  In particular, the Board noted that the veteran 
had indicated that his rhinitis had increased in severity and 
that evidence of record was not sufficient to adequately 
evaluate his disorder.  The RO was instructed to obtain any 
outstanding copies of VA and private treatment records 
associated with treatment of the veteran's rhinitis, and to 
arrange for the veteran to undergo an ENT examination to 
determine the severity of the rhinitis.

Following the Board's remand, medical records received 
include VA outpatient treatment records dated from January to 
July 1996 which reveal complaints of persistent rhinitis.  A 
January 1996 treatment record revealed that the veteran 
complained of crusting, nasal congestion, and post-nasal drip 
with soreness in the back of his throat.  Examination 
revealed minimal crusting of the right nostril with the 
septum intact.  There were no lesions or polyps.  The 
assessment was allergic rhinitis.  In a May 1996 outpatient 
treatment record, it was noted that the veteran's allergic 
rhinitis was not well controlled by medication.  Examination 
revealed erythematous mucosa with no polyps, excoriations, or 
pus.  The oral cavity and oropharynx revealed poor dentition.  
There was a thin discharge with positive postnasal drip.  The 
impression was severe persistent rhinitis.  In a subsequent 
May 1996 VA outpatient treatment record, examination revealed 
a 22-cm superficial laceration on the tip of the nose and a 
slight septal deviation on the left.  The impression was 
allergic rhinitis.  A skin test performed in July 1996 was 
essentially negative.  

In a January 1997 VA outpatient treatment record, it was 
noted that the veteran had a left septal deviation with no 
anterior polyps.  The impression was persistent nasal 
obstruction.

An August 1997 private medical treatment record revealed that 
the veteran complained of chronic nasal congestion which was 
not helped with medication, and that he complained mostly of 
a left nasal drip.  Examination of the nose and sinuses was 
normal.  The turbinates were very hyperemic with abundant 
clear watery mucous.  The septum was slightly deviated to the 
left.  The assessment included chronic allergic 
rhinosinusitis.  

In a November 1997 rating action, the RO increased the 
initial rating assigned for rhinitis from noncompensable to 
10 percent.

The veteran was afforded a VA respiratory examination in June 
1998.  Examination of the nose revealed some slight nasal 
bogginess with some clear drainage from the left nostril.  
The tympanic membranes were intact.  The assessment included 
chronic allergic rhinitis.  

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge at the RO in June 2000.  He 
reported that his rhinitis had become worse and that he has 
problems with both nostrils, with the left being worse than 
the right.  He stated that he was not able to breathe through 
the left nostril.  This problem interfered with his eating.  
He also stated that there was crusting in the nostrils which 
occurred about 3 to 5 times a week. 

II.  Analysis

The veteran contends that his service-connected rhinitis is 
more disabling than currently evaluated and should receive a 
higher evaluation.

Initially, the Board finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
veteran has undergone VA examinations; pertinent outpatient 
treatment records have been associated with the record; and 
the veteran presented testimony at a hearing.  Furthermore, 
the veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  Thus, the 
Board finds that the claim is ready to be reviewed on the 
merits.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, Vet. App. at 126.  For the reasons explained 
below, the Board finds that there is no prejudice to the 
veteran in the Board considering the appropriateness of 
"staged rating" in the first instance.  See Bernard v. 
Brown, 4 Vet. App. 384, 484 (1995).

The schedular criteria by which respiratory system 
disabilities are rated changed during the pendency of the 
veteran's appeal to the Board.  See 61 Fed.Reg. 46720 (1996) 
(effective Oct. 7, 1996).  Therefore, adjudication of the 
claim for a higher evaluation for allergic rhinitis must now 
include consideration of both the former and revised 
applicable schedular criteria, with application of the more 
favorable result, if any.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, if the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000). 
As reflected in the February 1997 supplemental statement of 
the case, the RO has considered the claims under both the 
former and revised criteria (and has provided the veteran 
notice of the revised criteria); hence, there is no due 
process bar to the Board doing likewise, applying the more 
favorable result, if any. 

Prior to October 7, 1996, the only diagnostic code for 
evaluating chronic rhinitis was Diagnostic Code 6501.  Under 
that diagnostic code, a 10 percent evaluation was warranted 
for definite atrophy of the intranasal structure, and upon a 
showing of moderate secretion.  A 30 percent evaluation 
contemplated moderate crusting and ozena, with atrophic 
changes.  For a 50 percent evaluation, the claimant would 
have to show massive crusting and marked ozena, with anosmia.

38 C.F.R. § 4.97 was changed, effective October 7, 1996, and 
Diagnostic Code 6501 was eliminated.  Now, 38 C.F.R. § 4.97 
sets forth new criteria for evaluating chronic rhinitis at 
Diagnostic Code 6522, 6523 and 6524.  Allergic or vasomotor 
rhinitis is now evaluated under 38 C.F.R. § 4.97, Diagnostic 
Code 6522.  Under that diagnostic code, a 10 percent rating 
is in order for allergic or vasomotor rhinitis without 
polyps, but with greater than 50-percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  A 30 percent rating is assigned for allergic or 
vasomotor rhinitis with polyps.  (Parenthetically, the Board 
notes that while a March 1999 document characterized as a 
"Statement of the Case" sets for the general rating formula 
for the evaluation of sinusitis (revised Diagnostic Codes 
6510-6514), this obviously was in error, since the discussion 
incorporates the criteria of Diagnostic Code 6522, and there 
is no medical evidence of sinusitis, per se).  The Board also 
notes that Diagnostic Codes 6523 and 6524 set forth criteria 
for higher evaluations of 50 and 100 percent for bacterial 
and for granulomatous rhinitis, respectively.  

The question, then, is whether a rating in excess of 10 
percent can be assigned under either the former or the 
revised applicable criteria.  As noted above, under the 
former criteria, a 30 percent evaluation requires moderate 
crusting, ozena, and atrophic changes.  A 50 percent 
evaluation requires massive crusting and marked ozena with 
anosmia.  See 38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).  
The veteran has reported a history of significant moderate to 
severe rhinitis characterized by persistent nasal drip, 
crusting, and a decreased ability to breathe.  However, 
collective, the VA and private medical evidence developed 
since the veteran filed his claim in May 1991 has revealed 
only minimal crusting and nasal discharge, and a slight 
deviation of the left nostril; there is no medical evidence 
of exudates, lesions or significant nasal obstruction.  Most 
recently, VA examination of June 1998 revealed only some 
slight nasal bogginess with some clear drainage from the left 
nostril.  Thus, the objective medical evidence does not 
indicate moderate crusting, ozena, anosmia and atrophic 
changes as required under the former criteria for the next 
higher, 30 percent, rating.  It follows that these findings 
also do not satisfy the criteria for the maximum 50 percent 
evaluation under former Diagnostic Code 6501.  

The requirements for assignment of a higher evaluation under 
the revised applicable criteria likewise have not been met.  
As noted above, that criteria provides for the maximum, 30 
percent, rating for allergic or vasomotor rhinitis if polyps 
are present.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 
(1999).  The Board finds that because polyps are not shown 
medically, a 30 percent rating under the current Diagnostic 
6522 is not warranted.  Moreover, the veteran's rhinitis has 
consistently been characterized as allergic rhinitis by 
medical professionals.  As there is no medical evidence that 
the veteran has been diagnosed with either bacterial or 
granulomatous rhinitis, there likewise is no basis for 
assignment of a higher evaluation under either Diagnostic 
Code 6523 or 6524.  

The Board is also cognizant that the veteran's service-
connected disability, status post polypectomy and 
septoplasty, may include a slight septal deviation to the 
left, noted in some medical records.  Both the former and 
revised Diagnostic Code 6502 provide for a maximum 10 percent 
evaluation for a deviation of a nasal septum, traumatic only.  
Under the former criteria, a 10 percent rating is assigned 
for marked interference with breathing.  Under the revised 
criteria, a 10 percent rating is assigned for 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  In this case, however, there is no 
medical evidence that, notwithstanding the veteran's 
assertions, his slight septal deviation results in marked 
interference with breathing, and, as indicated above, there 
are no medical findings of any significant nasal obstruction.  
Hence, neither the former nor the revised version of 
Diagnostic Code 6502 provides a basis for assignment of more 
than the currently assigned 10 percent evaluation on either 
an alternative or an additional basis.  

Consequently, the Board must conclude that the veteran is not 
entitled to an initial rating in excess of 10 percent for 
service-connected condition under either the former or 
revised applicable schedular criteria.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that, since May 2, 1991, the 
veteran's disability has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321 (1996-2000).  In this regard, the Board 
notes that  the disability has not been objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating); to warrant frequent 
periods of hospitalization; or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board must conclude that 
the 10 percent rating assigned by the RO for the veteran's 
condition reflects the most disabling this disorder has been 
since the veteran filed his claim for service connection on 
May 2, 1991 (which is also the effective date of the grant of 
service connection).  As an increased rating for any period 
since the grant of service connection is not warranted, there 
is no basis for "staged rating."  Hence, a remand for the 
RO to consider Fenderson is not warranted, and the claim for 
a higher evaluation following the initial grant of service 
connection must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

An evaluation in excess of 10 percent for rhinitis, status 
post polypectomy and septoplasty, is denied.



REMAND

In March 1999, the RO denied the veteran's claims for service 
connection for addiction to nicotine and for COPD due to 
smoking in service.  In a statement dated in April 1999, the 
veteran stated that he wanted to appeal both decisions by the 
RO.  The Board construes the veteran's statement as a timely 
notice of disagreement (NOD) regarding both issues of 
entitlement to service connection for nicotine addiction and 
for COPD due to smoking in service.  Accordingly, the Board 
is required to remand this issue to the RO for issuance of a 
statement of the case addressing both issues.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).  

The Board would also point out that, in view of the 
significant changes in the law pertaining to the elimination 
of the well-grounded claim requirement and expansions of VA's 
duties to notify and assist claimants since the veteran filed 
these claims, the SOC must reflect consideration of the 
claims in light of such changes.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  See also VBA Fast Letter 00-87 
(November 17, 2000).

Accordingly, the claims for service connection for nicotine 
addiction and for COPD due to smoking in service are hereby 
REMANDED to the RO for the following action:

The RO should issue a statement of the 
case for both issues.  If, and only if, 
the veteran perfects an appeal by filing 
a timely substantive appeal on the 
aforementioned issues should these claims 
be returned to the Board.  See 38 
U.S.C.A. § 7104(a) (West 1991).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious 

handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board  is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


	

 

